 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      RICHARD ANTHONY ORTIZ,                                  Case No. 2:15-CV-863-RSL
10
                            Petitioner,                       ORDER DENYING
11
                       v.                                     PETITIONER’S MOTION
12                                                            PURSUANT TO FEDERAL
      UNITED STATES OF AMERICA,                               RULE OF CRIMINAL
13
                            Respondent.                       PROCEDURE 36
14
15         This matter comes before the Court on a statement filed by petitioner Richard Anthony
16 Ortiz on July 19, 2019. Dkt. #14. Petitioner requests that the judgment issued against him be
17 amended to correct a clerical error. Id. The Court construes this as a motion pursuant to Federal
18 Rule of Criminal Procedure 36.
19         On May 16, 2013, petitioner was found guilty of Conspiracy to Distribute Heroin and/or
20 Methamphetamine and Possession of Heroin with Intent to Distribute. United States of America
21 v. Richard A. Ortiz, 2:12-cr-00062-RSL-28 (“Criminal Case”), Dkt. #954; see 21 U.S.C. §§
22 841(a)(1), 841(b)(1)(A), 846. He was sentenced on December 13, 2013 to a total of 180 months,
23 and a special assessment fee of $200 was imposed. Criminal Case, Dkt. #1196. The conviction
24 was affirmed by the Ninth Circuit on January 23, 2015. Criminal Case, Dkt. #1360. Petitioner
25 then filed a motion under 28 U.S.C. § 2255 on June 1, 2015. Dkt. #1. This was denied on
26 December 8, 2015. Dkt. #13. Petitioner filed this motion more than four years later arguing that
27 the special assessment fee should not have exceeded $100 because he was serving concurrent
28
     ORDER DENYING PETITIONER’S MOTION PURSUANT
     TO FEDERAL RULE OF CRIMINAL PROCEDURE 36 - 1
 1 sentences on each of his offenses. Dkt. #14. He requests that the “clerical error” be corrected
 2 pursuant to Federal Rule of Criminal Procedure 36. Id. at 4.
 3
            “The provisions of Rule 36 do not permit a substantive change in the period of
 4
     incarceration which the defendant must serve. A change made under [Rule] 36 can do no more
 5
     than conform the sentence to the term which the record indicates was intended.” United States v.
 6
     Kaye, 739 F.2d 488, 490 (9th Cir. 1984). What petitioner seeks is not a correction of a clerical
 7
     error, but a substantive change to his sentence. See U.S.A. v. Thompson, No. CR 03-00847-
 8
     ABC, 2015 WL 13722858, at *3 (C.D. Cal. May 6, 2015) (“Rule 36 allows the Court to correct
 9
     only clerical errors. … Here, in contrast, Defendant asks us to make a substantive change to his
10
     sentence by significantly reducing the special assessment fee imposed. … Defendant argues that
11
     the sentencing Judge erred in calculating the special assessment fee. … In so doing, Defendant
12
     claims a judicial error, which cannot be remedied by Rule 36.”). Nor does petitioner give any
13
     explanation for why he has raised this issue four years after the denial of his 28 U.S.C. § 2255
14
     motion and five and a half years after the sentence was imposed. Accordingly, the Court denies
15
     the motion without reaching the merits of petitioner’s claim. See id.
16
            For all the foregoing reasons, petitioner’s motion is DENIED.
17
18          DATED this 4th day of September, 2019.
19
20
21                                                    A
                                                      Robert S. Lasnik
22                                                    United States District Judge
23
24
25
26
27
28
     ORDER DENYING PETITIONER’S MOTION PURSUANT
     TO FEDERAL RULE OF CRIMINAL PROCEDURE 36 - 2
